Exhibit 99.1 Final 30 October 2007 MEDIA CONTACTS: INVESTOR CONTACT: Jonathan Birt 212 850 5664 Elizabeth Headon 353 1 498 0300 Chris Burns 353 1 709 4444 800 252 3526 ELAN ANNOUNCES THE JOHNSON & JOHNSON PHARMACEUTICAL RESEARCH & DEVELOPMENT SUBMISSION OF A NEW DRUG APPLICATION TO THE FDA FOR PALIPERIDONE PALMITATE USING ELAN’S PROPRIETARY NANOCRYSTAL® TECHNOLOGY DUBLIN, Ireland – October 29, 2007– Elan Corporation, plc (NYSE:ELN) today announced that Johnson & Johnson Pharmaceutical Research & Development, L.L.C (J&JPRD) has submitted a New Drug Application to the U.S. Food and Drug Administration (FDA) for paliperidone palmitate, an investigational, once-monthly atypical antipsychotic intramuscular injection for the treatment of schizophrenia and the prevention of recurrence of the symptoms of schizophrenia. Paliperidone palmitate is a long acting injectable ester of the active ingredient in INVEGA™1 and utilizes Elan’s NanoCrystal®
